Citation Nr: 1611183	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  05-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating for degenerative arthritis of the lumbosacral spine, L1-L2 and L4-L5 (a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1983 to June 1986 in the Marine Corps, and from August 1987 to December 1991 in the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2004 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to a rating in excess of 20 percent for the Veteran's low back disability. A June 2009 rating decision granted a disability rating of 40 percent for a low back disability, effective April 1, 2008. 

In February 2009, the Board remanded the claim. In August 2009, the Board bifurcated the claim to reflect different dispositions of the claims for a higher initial schedular rating and an extraschedular rating. Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion). The Board denied the claims for a schedular rating in excess of 20 percent prior to April 1, 2008, and in excess of 40 percent from April 1, 2008, and remanded the claim for an extraschedular rating to the AOJ for the AOJ to refer this matter to the Director of Compensation (Director) for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). In March 2011, the Board remanded the claim for an extraschedular rating to the AOJ for the AOJ to request the Veteran's records from the Social Security Administration (SSA), issue a Statement of the Case for the Veteran's total disability based on individual unemployability (TDIU) claim that was on appeal at that time, and readjudicate the issue of entitlement to an extraschedular rating for a low back disability. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) As discussed below, the Board finds that the RO substantially complied with the mandates of its remands, and the claim is ready to be considered on the merits. See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

As initially addressed in the August 2009 Board decision, the issue of bilateral radiculopathy, separate from the service-connected right foot drop with right leg and foot numbness, has been raised by the record in the March 2009 VA examination, but has not been adjudicated by the AOJ.  The issue of urinary incontinence has also been raised by the record in the October 2009 VA examination, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The criteria for rating back disabilities do not adequately contemplate the symptoms of the Veteran's low back disability, and these symptoms cause marked interference with employment.

2. The impairment caused by the Veteran's low back disability from April 1, 2008 most nearly approximates an additional 10 percent rating, beyond the current schedular rating of 40 percent, equivalent to the 50 percent schedular rating under the criteria for rating back disabilities.


CONCLUSION OF LAW

The criteria for an extraschedular rating of 10 percent for a low back disability from April 1, 2008 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2003 and April 2006 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for a low back disability. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records, VA treatment records, all identified private treatment records, and lay evidence. The Veteran was also afforded VA examinations in January 2004, May 2005, March 2009, and October 2009. For the reasons stated below, the examinations were adequate for rating purposes.

As such, the RO has provided assistance to the Veteran as required under              38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Extraschedular Rating - Analysis

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted. 38 C.F.R. § 3.321(b)(1). Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the AOJ for referral to the Director. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board did so in this case in August 2009. The AOJ referred the claim for an extraschedular rating to the Director. In a July 2010 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case dated December 2010. The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

For the following reasons, the Board finds that an extraschedular rating in this case is appropriate.  On the March 2009 VA examination, the Veteran reported being able to walk less than a quarter of a mile, and being able to stand about 20 minutes before needing to sit down. The VA examiner noted that the Veteran's head was in a forward position, and the Veteran was moderately flexed at the hips and knees in a static standing position.  The VA examiner described an occupational impact of increased irritability, decreased mobility, and increased absenteeism. The VA examiner noted that the Veteran's low back disability prevented him from traveling and caused severe limitations in his bathing, dressing, toileting, and attending social gatherings.

On the October 2009 VA examination, the Veteran reported that he experienced some tiredness and drowsiness, as well as acid reflux symptoms, as side effects of the morphine and ibuprofen treatments for his low back pain. He also reported being able to walk less than a quarter of a mile before having to stop, being able to stand for about 20 minutes prior to having to sit down, increased irritability, a charley horse in the right leg depending upon the position of the leg, and occasional use of a cane. The October 2009 VA examiner noted that the Veteran's stance is moderately flexed at the hips and knees in a static standing position and with walking. The VA examiner noted that the Veteran's low back disability impacted his ability to work due to his decreased mobility, increased irritability, and increased absenteeism. The VA examiner also noted an impact on the Veteran's ability to perform daily activities, including preventing traveling, as well as a severe effect on his ability to do chores, shopping, exercise, recreation, bathing, dressing, toileting, grooming, and attend social gatherings. 

The Veteran has consistently complained of pain, which is not specifically listed in the criteria for rating the back, but pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45. Symptoms such as weakness and fatigability are also arguably contemplated under the regulations requiring consideration of the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination. DeLuca v. Brown, 8 Vet. App. 202, 204-7  (1995); see also 38 C.F.R. §§ 4.40, 4.45. The other symptoms are not, however, contemplated by the criteria for rating the spine, discussed below. Significantly, the March 2009 and October 2009 VA examiners indicated that the Veteran's decreased mobility, increased absenteeism, and increased irritability had a functional impact on his ability to work. These VA examiners also noted the low back disability having a severe effect on the Veteran's ability to perform daily activities. The evidence thus shows symptoms not contemplated by the rating criteria that cause marked interference with employment. The Board therefore finds that an extraschedular rating is warranted.

The only remaining question is what rating should be assigned. As noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case." Kuppamala,  27 Vet. App. at 454, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)). The criteria for rating the back provide for a maximum schedular rating of 100 percent for unfavorable ankylosis of the entire spine, and a schedular rating of 50 percent for unfavorable ankylosis of the entire thoracolumbar spine.

The Board notes that the Veteran was found disabled by the SSA, with a primary disability of lumbar radiculopathy with a secondary knee condition. The low back disability was cited in the SSA decision as well as the medical records underlying it. Although the Veteran indicated on the March 2009 VA examination that he was not working, the fact that a claimant may be presently unemployed or retired does not foreclose the possibility that service-connected disability may cause marked interference with employment or that other factors relevant to the extraschedular issue do not exist. See Moyer v. Derwinski, 2 Vet. App. 289, 294  (1992) (Court remanded case for the Board to address the extraschedular issue though veteran had never worked for more than six months); 38 C.F.R. § 4.2 ("Each disability must be considered from the point of view of the veteran working or seeking work."). The Veteran specifically states in the March 2009 and October 2009 VA examinations, as well as his July 2009 claim for TDIU, that he stopped working due to his low back disability.

Given that the Veteran's low back disability played a role in the SSA's determination finding that he was unemployable and the medical evidence that his low back disability significantly impaired his ability to stand or walk for any significant length of time, decreased mobility, increased irritability, and increased absenteeism, all of which would significantly impact his ability to work, the Board finds that an extraschedular rating of 10 percent for a low back disability is warranted from April 1, 2008. This will result in a combined rating of 50 percent, see 38 C.F.R. § 4.25 (2015), which will approximate the next level of schedular rating, which would be warranted for unfavorable ankylosis of the entire thoracolumbar spine under DC 5242.

There is some evidence that the Veteran's low back disability caused interference with his employment prior to April 1, 2008. Specifically, on the March 2004 VA examination, the Veteran described a feeling of malaise due to his low back disability. He reported only being able to walk about 10 feet during a flare-up, and taking about six minutes to do so. On the May 2005 VA examination, the Veteran reported that laying a flat position precipitated and aggravated flare-ups. He stated that he had a hard time standing up and walking during flare-ups, and using an orthotic insert. However, the Board finds that the interference with employment described in the March 2004 and May 2005 VA examination reports does not constitute an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

As the preponderance of the above evidence reflects that an extraschedular rating higher than 10 percent is not warranted, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an extraschedular rating of 10 percent, in addition to the current schedular 40 percent rating, is granted from April 1, 2008, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


